DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10849157.  Although the conflicting claims are not identical, they are not patentably distinct from claim 1 of the instant application merely broadens the scope of claim 1 of U.S. Patent No. 10849157.

Instant Application
US 10849157
1. A method comprising: 

determining whether a next beacon to be sent by an access point in a wireless local area network includes a delivery traffic indication map; 

when the next beacon to be sent by the access point does not include a delivery traffic indication map, 

determining whether a scheduled access trigger frame is scheduled during a beacon interval beginning with the next beacon; 

when a scheduled access trigger frame is not scheduled during the beacon interval beginning with the next beacon, 

determining whether, one of, a first weighted average calculated as a function of buffer status reports is greater than a first threshold, 





or a second weighted average calculated as a function of users sending single user uplink traffic is greater than the first threshold; 




when either the first weighted average or the second weighted average is greater than the first threshold, allocating a predetermined number of random access resource units along with at least one 

wirelessly transmitting the buffer status report poll trigger frame with the predetermined number of random access resource units and the at least one scheduled access resource unit to clients in the wireless local area network.


determining whether a next beacon to be sent by an access point in a wireless local area network includes a delivery traffic indication map (DTIM); 

when the next beacon to be sent by the access point does not include a DTIM, 


determining whether a scheduled access trigger frame (SA TF) is scheduled during a beacon interval (BI) beginning with the next beacon; 

when a SA TF is not scheduled during the BI beginning with the next beacon, 


determining whether, one of, a first weighted average of a sum of (i) a number of clients whose respective buffer status reports (BSRs) have been successfully received (N.sub.SUCC) and (ii) a number of clients whose respective BSRs collided with one another (N.sub.COL) is greater than a first threshold, 
or a second weighted average of an active number of uplink (UL) orthogonal frequency-division multiple access (OFDMA) enabled high efficiency (HE) users sending SU uplink traffic (N.sub.SU) is greater than the first threshold; 

when either the first weighted average or the second weighted average is greater than the first threshold, allocating a predetermined number of random access resource units (RA RUs) along with at 

wirelessly transmitting the BSRP TF with the predetermined number of RA RUs and the at least one SA RU to clients in the wireless local area network.


Allowable Subject Matter
Claims 1-20 are allowable over prior arts upon a timely filed terminal disclaimer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467